OPINION
By MONTGOMERY, J.
Error is prosecuted to this court from a judgment rendered in the Court of Common Pleas of Franklin County against the plaintiff in error for damages due to injuries sustained by defendant in error when struck by an automobile.
The petition in error contains twenty specifications of alleged errors committed by the trial court. With one exception, all of these alleged errors were included in the motion for new trial and submitted to the trial court for his consideration.
We have given careful consideration to all these assigned errors and in connection therewith have read the opinion of the trial judge rendered in overruling the motion for new trial. That opinion is well considered and is complete. We could not improve upon it. We approve of his finding and the reasons therefor. We find no substantial error in the record before us. ■
There remains one matter only for consideration which was not presented to the trial court or passed upon by him. That is the matter of the questions propounded by counsel for plaintiff below to the jurors upon their voir dire. Under the holding of the Supreme Court in the case of Vega, Admr. v Evans, decided on June 20th, 1934, these questions were improper, and had objection been made, we should, without hesitation, hold that the trial court committed reversible error in permitting them. However, the record shows that no objection was raised at the time of the asking of these questions and no exception was taken. It is our view of the situation that by remaining mute when the questions were raised, plaintiff in error has waived any right now to object to them:
It follows, therefore, the judgment of the trial court will be, and the same is, affirmed.
Exceptions may be noted.
HORNBECK, PJ, and BARNES, J, concur.